     Case 2:17-cr-00181-JTM-DMD Document 487 Filed 10/02/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                        *           CRIMINAL NO. 17-181-JTM-DMD

 VERSUS                                          *           SECTION: “H”

 CHAD ALLEN SCOTT                                *
 RODNEY P. GEMAR
                                                 *

                                         *       *       *


                         GOVERNMENT’S MOTION IN LIMINE

       NOW INTO COURT comes the United States of America, appearing through the

undersigned Trial Attorneys, and respectfully moves this Honorable Court for an order in limine.

The grounds supporting this Motion are set forth in more detail in the attached memorandum in

support.

                                             Respectfully submitted,

                                             Brian C. Rabbitt
                                             Acting Assistant Attorney General
                                             for the Criminal Division

                                             /s/ Charles A. Miracle
                                             Charles A. Miracle (OH #67814)
                                             Assistant Deputy Chief
                                             Timothy A. Duree (TX #24065179)
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Criminal Division
                                             1400 New York Avenue, NW
                                             Washington, DC 20005
                                             (202) 616-2660
                                             timothy.duree2@usdoj.gov
                                             charles.miracle@usdoj.gov
      Case 2:17-cr-00181-JTM-DMD Document 487 Filed 10/02/20 Page 2 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                           *           CRIMINAL NO. 17-181-JTM-DEK

 VERSUS                                             *           SECTION: “H”

 CHAD ALLEN SCOTT                                   *
 RODNEY P. GEMAR
                                                    *

                                          *         *       *

   UNITED STATES’ MEMORANDUM IN SUPPORT OF ITS MOTION IN LIMINE


       NOW INTO COURT comes the United States of America, appearing through the

undersigned Trial Attorneys, and respectfully moves this Honorable Court to consider the

Government’s previously filed Motions in Limine, several of which the Court deferred ruling upon

until the time of trial of Counts 8 through 14. These motions were filed before the Court severed

the charges against the Defendants, scheduling two trials. Rec. Doc. 149. The Government is

prepared to offer any additional briefing as directed by the Court, but otherwise stands on its

previous filings. For the purpose of highlighting these matters, the Government provides the

following summary of pending Motions in Limine.

   1. Government Notice of Intent to Introduce Extrinsic Evidence Pursuant to Federal Rule of

       Evidence 404(b). Rec. Doc. 138. Defense filed a response. Rec. Doc. 157. On January

       2, 2019, the Court deferred consideration of the admissibility of extrinsic evidence in the

       trial of Counts 8 through 14. Rec. Doc. 175. Accordingly, the Government reasserts this

       motion regarding the trial of Counts 8 through 14.

   2. Government’s Motion in Limine to Use Statements Made by Defendant (Gemar) During

       Proffer Sessions. Rec. Doc. 125. Defendant Gemar filed a response. Rec. Doc. 132. On


                                                1
  Case 2:17-cr-00181-JTM-DMD Document 487 Filed 10/02/20 Page 3 of 5




   December 20, 2018, the Court denied the Government motion without prejudice as it

   relates solely to Counts 8 through 14. The Court allowed the Government to reassert the

   motion at a time consistent with the trial date of those Counts. Rec. Doc. 172. In accord

   with the Court’s order, the Government hereby reasserts its motion.

3. Government Motion in Limine Omnibus. Rec. Doc. 139. Defense filed a response. Rec.

   Doc. 158. On December 20, 2018, the Court issued an Order regarding the various

   Motions in Limine, granting in part and deferring in part. The Court, however, limited its

   rulings to those pertinent to the trial of Counts 1 through 7. Rec. Doc. 173. Accordingly,

   the Government reasserts those motions regarding the trial of Counts 8 through 14.

4. Government Motion in Limine for Exclusion of Character Evidence under FRE 404(a).

   Rec. Doc. 140. Defense filed a response. Rec. Doc. 159. On December 20, 2018, the

   Court issued an Order deferring consideration of the motion. Rec. Doc. 173.

   Accordingly, the Government reasserts this motion regarding the trial of Counts 8

   through 14.

5. Government Motion in Limine for Determination that Records Qualify as Business

   Records under FRE 803(6) and Notice of Intent to Officer Affidavits under FRE 902(11).

   Rec. Doc. 141. Defense filed a response. Rec. Doc. 160. On December 20, 2018, the

   Court issued an Order deferring consideration of the motion. Rec. Doc. 173.

   Accordingly, the Government reasserts this motion regarding the trial of Counts 8

   through 14.

6. Government Motion in Limine to Preclude Evidence of Public Authority Defense. Rec.

   Doc. 142. Defense did not file a response. On December 20, 2018, the Court issued an

   order granting the Government’s motion. The Government believes that ruling applies to



                                           2
     Case 2:17-cr-00181-JTM-DMD Document 487 Filed 10/02/20 Page 4 of 5




      the trial of Counts 8 through 14, but includes the motion in this summary should that

      understanding be misplaced.

                                      CONCLUSION

      For the reasons set forth above, the United States requests that the Court enter an order

granting the pending Government Motions in Limine.



                                           Respectfully submitted,

                                           Brian C. Rabbitt
                                           Acting Assistant Attorney General
                                           for the Criminal Division

                                           /s/ Charles A. Miracle
                                           Charles A. Miracle (OH #67814)
                                           Assistant Deputy Chief
                                           Timothy A. Duree (TX #24065179)
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Criminal Division
                                           1400 New York Avenue, NW
                                           Washington, DC 20005
                                           (202) 616-2660
                                           timothy.duree2@usdoj.gov
                                           charles.miracle@usdoj.gov




                                              3
      Case 2:17-cr-00181-JTM-DMD Document 487 Filed 10/02/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2020, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system which will send a notice of electronic filing to all defense

counsel of record.



                                             /s/ Charles A. Miracle
                                             Charles A. Miracle (OH #67814)
                                             Trial Attorney
                                             U.S. Department of Justice
                                             charles.miracle@usdoj.gov




                                                 4
